Citation Nr: 1502422	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for posttraumatic discectomy and arthralgia of the lumbosacral spine. 

2.  Entitlement to an increased rating for hepatitis C infection, rated as noncompensably disabling prior to September 1, 2006 and 20 percent disabling thereafter.

3.  Entitlement to a rating in excess of 10 percent for supraventricular tachycardia (SVT). 

4.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD).

5.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

6.  Entitlement to a special home adaptation grant. 

7.  Entitlement to an initial rating in excess of 70 percent for major depression, claimed as posttraumatic stress disorder (PTSD), to include a separate rating for PTSD.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and housebound status. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 May 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and December 2007 and October 2013 rating decisions issued by the RO in Montgomery, Alabama.

The appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2014)).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2002).  In March 2013, within a year from the Veteran's death in February 2013, the appellant filed a request to substitute for the Veteran in the claims under appeal at the time of the his death.  Thus, the claims listed on the first page of this decision are properly before the Board with the appellant substituting for the deceased Veteran except with respect to the claims pertaining to a special home adaption as discussed in the analysis section below. 

Prior to his death, the Veteran perfected an appeal regarding the claim for whether a timely substantive appeal was received following an August 2012 statement of the case (SOC) addressing a claim for entitlement to service connection for PTSD.  
Service connection for major depression claimed as PTSD was granted in an October 2013 rating decision with an initial 70 percent evaluation assigned effective February 17, 2005.  The award of service connection for major depression renders the claim regarding the timeliness of the substantive appeal perfecting the underlying claim moot.  Although the claim for service connection is not before the Board, the appellant disagreed with the initial rating assigned the major depression (claimed as PTSD), and the issue of an increased initial rating is properly before the Board.   

The appellant's December 2013 notice of disagreement (NOD) not only initiated an appeal with respect to the initial rating assignment for major depression, but also disagreed with the denial of service connection for hypertension and entitlement to SMC in the October 2013 rating decision.  While the appellant also argued that the October 2013 rating decision contained an "implicit denial" of dependency and indemnity compensation (DIC) and the cause of the Veteran's death, the Board observes that service connection for the Veteran's cause of death and entitlement to Dependent's Education Assistance under 38 U.S.C. chapter 35 was granted in the May 2013 rating decision.  Thus, the benefits claimed by the appellant have been granted and the December 2013 NOD does not serve to initiate any additional appeals. 

As a final matter, the Board notes that the December 2013 NOD expressed disagreement with the initial rating assigned to major depression, the denial of service connection for hypertension, and the denial of entitlement to SMC, all for accrued benefits purposes.  The claims for these benefits were all filed by the Veteran and the appellant properly substituted herself for the Veteran in all claims pending at the time of his death.  There is a distinction between a claim based on substitution and a claim for accrued benefits.  Claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the veteran's death; additional evidentiary development is generally not appropriate.  See 38 C.F.R. § 3.1000(a).  In contrast, in a claim for substitution, the appeal continues and additional evidence may be added to the record after the veteran's death.  It is therefore of greater benefit to the appellant to treat the claims on appeal as claims of substitution and the Board will proceed in this manner.  

The issues of entitlement to an increased rating for PTSD, entitlement to service connection for hypertension, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's hepatitis C infection most nearly approximated daily fatigue, malaise, and anorexia, with minor weight loss and symptoms of chronic diarrhea and nausea, but without substantial weight loss or incapacitating episodes having a total duration of at least six weeks during the past 12- month period.

2.  The Veteran's SVT most nearly approximated one to four episodes per year of paroxysmal atrial fibrillation or other SVT documented by ECG or Holter monitor.  

3.   The Veteran's CAD manifested symptoms of angina, fatigue, and an estimated metabolic workload of between 3 and 5 without chronic congestive heart failure or left ventricular dysfunction. 

4.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and entitlement to a special home adaptation grant were not granted by VA prior to the Veteran's death.

5.  The appellant is not eligible to substitute for the Veteran in the claims for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and entitlement to a special home adaptation grant.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, but not higher, is warranted for the Veteran's hepatitis C infection throughout the entire claims period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2014).

2.  The criteria for a rating in excess of 10 percent for SVT are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7010.  

3.  The criteria for a rating in excess of 60 percent for CAD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005.

4.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  38 U.S.C.A. §§ 5121A, 7104(a); 38 C.F.R. §§ 38 C.F.R. § 3.1010, 20.1302.  

5.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to a special home adaptation grant.  38 U.S.C.A. §§ 5121A, 7104(a); 38 C.F.R. §§ 38 C.F.R. § 3.1010, 20.1302.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Hepatitis C

Service connection for hepatitis C infection was granted in a March 2004 rating decision with an initial noncompensable evaluation assigned effective December 9, 2002.  The January 2007 rating decision on appeal continued the noncompensable rating.  An increased 20 percent evaluation was awarded in an April 2012 rating decision effective September 1, 2006.  

The Veteran's hepatitis C is currently rated under Diagnostic Code 7354 pertaining specifically to hepatitis C.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode'' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

Initially, the Board observes that the medical and lay evidence pertaining to the signs and symptoms of the service-connected hepatitis C is somewhat unclear.  The Veteran and the appellant consistently contend that his hepatitis C was productive of chronic diarrhea, weight loss, anorexia, and abdominal pain.  Private and VA treatment records document these symptoms, but there are indications that they are due to conditions other than hepatitis C.  For example, in August 2008, the Veteran was diagnosed with celiac spruce to account for his fatigue, weakness, and abdominal pain.  His daily diarrhea was also attributed to this condition in September 2009.  However, in March 2006 and January 2011 letters, the same physician that diagnosed celiac spruce found that the Veteran's complaints were due to hepatitis C based on liver enzyme levels tested during episodes of symptoms.  The Board will resolve any doubt in the Veteran's favor and find that the reported symptoms are manifestations of service-connected hepatitis C. 

After review of the record, the Board finds that an increased 40 percent evaluation is warranted for the Veteran's hepatitis C throughout the claims period.  Private and VA treatment records dating from 2005 to the Veteran's death in February 2013 document symptoms of hepatitis that most nearly approximate daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly.  The Veteran consistently complained of weight loss, loss of appetite, and diarrhea to his private doctor and was hospitalized in December 2005 and November 2010 for severe episodes of hepatitis C symptoms.  His weight fluctuated throughout the claims period; in December 2005 and March 2006, private physicians observed that the Veteran had lost as much as 60 pounds (lbs.) over the past few years.  In a similar January 2011 letter, the Veteran's private doctor noted that he had recently lost approximately 50 lbs. over the last three months culminating in the November 2010 hospitalization.  In light of the Veteran's regular and frequent complaints of symptoms such as weight loss, anorexia, malaise, abdominal pain, and nausea, the Board finds that an increased 40 percent evaluation is warranted throughout the claims period. 

The Board also finds that a rating in excess of 40 percent is not appropriate in this case.  Although treatment records document the Veteran's weight loss, the Board cannot conclude that the loss most nearly approximates "substantial" as required for a 60 percent evaluation under Diagnostic Code 7354.  As noted above, the Veteran was noted by his doctors to have lost as much as 50-60 lbs. at several points during the claims period; however, examination of the actual treatment records does not demonstrate weight loss as dramatic or constant as that described by the Veteran or his physicians.  At the time of his hospitalization in December 2005, the Veteran weighed 172 lbs. representing a gain of 30 lbs. since May 2005 when he weighed 142 lbs.  During and after his hospitalization, he lost approximately 40 lbs. and was 133.5 lbs. in March 2006.  He consistently gained weight during the next two years and was 178 lbs. in January 2008.  At that time, his private physician characterized the Veteran's weight loss as resolved.  After January 2008, the Veteran entered another period of weight loss and by November 2010 weighed 140 lbs, representing a second loss of approximately 40 lbs.  In a January 2011 letter, his private doctor noted that the weight loss occurred mostly over the previous 3 month period.  Thus, treatment records document two episodes of weight loss of approximately 40 lbs. with slow periods of gain and loss between the Veteran's two hospitalizations in December 2005 and November 2010.  While the weight loss has been attributed to the Veteran's hepatitis C, the Board notes that for the vast majority of the claims period the Veteran did not manifest any large losses or gains of weight.  

Additionally, it is clear that the Veteran did not manifest incapacitating episodes of hepatitis symptoms lasting for at least six weeks during a 12 months period.  He was hospitalized on two occasions in December 2005 and November 2010, and while he was characterized as bedridden in January 2011, this was clearly due to a combination of his many service-connected disabilities and not solely to symptoms associated with hepatitis C.  Therefore, the Board finds that the Veteran's hepatitis C most nearly approximated the criteria contemplated by a 40 percent evaluation throughout the claims period.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable the preponderance of the evidence is against the claim for a rating in excess of 40 percent for hepatitis C.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
SVT

Service connection for SVT was granted in a March 2004 rating decision with an initial 10 percent evaluation assigned effective December 19, 2002.  The January 2007 rating decision on appeal continued the 10 percent evaluation.  The appellant contends that an increased rating is warranted as the Veteran continued to experience attacks of SVT throughout the claims period that caused severe chest pain and required days of recovery.

The Veteran's SVT is currently rated as 10 percent disabling under Diagnostic Code 7010 pertaining to supraventricular arrhythmias.  Under this diagnostic code, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other SVT documented by ECG or Holter monitor.  A maximum 30 percent evaluation is assigned for paroxysmal atrial fibrillation or other SVT, with more than four episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2014).  

After review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's SVT at any time during the claims period.  The Veteran manifested occasional episodes of SVT and arrhythmia, but the record clearly does not show more than four episodes per year documented by ECG or Holter monitor.  In May 2005, the Veteran underwent triple coronary bypass surgery and his private physician noted at a July 2005 follow-up appointment that the Veteran demonstrated atrial fibrillation at the time of the surgery.  However, a July 2005 EKG showed a normal sinus rhythm and the Veteran was found to be doing fairly well post-surgery.  He was provided a VA cardiac examination in November 2006, and the examiner concluded that the Veteran's SVT was stable since his ablation surgery in 1997.  Cardiac examination was normal, an ECG showed a normal sinus rhythm, and the VA examiner characterized the SVT as asymptomatic, resolved after ablative surgery, and with no current residuals.  
The Board has considered the statements of the Veteran and the appellant regarding continuing SVT attacks, but there is no documentation of the episodes by ECG or Holter monitor as required for an increased 30 percent evaluation under Diagnostic Code 7010.  In an October 2010 statement, the Veteran stated that he experienced attacks of SVT that drained his energy, but in March 2010 he reported to his private physician that a recent EKG performed in response to complaints of chest pain was normal.  Private treatment records note a consistent heart murmur from April 2008 to March 2010, but there were no findings of SVT or fibrillation.  Therefore, the Board finds that the Veteran's manifestations of service-connected SVT most nearly approximate the criteria contemplated by the currently assigned 10 percent evaluation and an increased evaluation is not warranted.  


CAD

Entitlement to service connection for coronary artery disease was granted in a March 2004 rating decision with an initial noncompensable evaluation assigned effective December 9, 2002.  The noncompensable evaluation was continued in the January 2007 rating decision on appeal.  An increased 60 percent evaluation was awarded in an April 2012 rating decision effective September 1, 2006.  The appellant contends that an increased rating is warranted throughout the claims period as the Veteran experienced episodes of severe chest pain and underwent coronary bypass surgery in 2005.  

The Veteran's CAD is rated under Diagnostic Code 7005 as 60 disabling.  The relevant rating criteria provide that for diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (CAD), and requires documented coronary artery disease.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.  

The Board finds that a rating in excess of 60 percent for service-connected CAD is not warranted at any time during the claims period.  There is clearly no evidence of chronic congestive heart failure; VA and private treatment records are completely negative for findings of congestive heart failure and the November 2006 VA examiner specifically found that the Veteran did not manifest chronic heart failure.  The VA examiner also estimated (as the Veteran was unable to perform an exercise stress test due to his back pain) that the Veteran METs workload was between 3 and 5 and this finding is contemplated by the currently assigned 60 percent rating.  There is also no evidence of left ventricular dysfunction and the November 2006 VA examiner found that the Veteran had recovered from his heart bypass surgery, was free of heart symptoms, and did not require cardiac medication.  

The Veteran manifested other symptoms associated with CAD during the claims period, but the Board finds they do not most nearly approximate the criteria associated with a total schedular rating.  The Veteran was hospitalized for an episode of amaurosis fugax (loss of vision in one eye) associated with service-connected CAD in December 2006 and was diagnosed with a transient ischemic attack.  However, the treating physician found that the symptoms resolved and there is no evidence of subsequent vascular episodes.  Furthermore, while the Veteran complained of chest pain to his private physician on several occasions beginning in June 2009, these complaints appear to have occurred months apart from one another and were not accompanied by any abnormal findings other than a heart murmur.  The Veteran also complained of fatigue due to his cardiac disability, but symptoms of angina and fatigue are contemplated by the currently assigned 60 percent evaluation.  

In short, the Veteran's CAD manifested chest pain, fatigue, and a decreased metabolic workload, but the symptoms were not of sufficient severity to warrant a 100 percent rating under Diagnostic Code 7005.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hepatitis, SVT, and CAD were manifested by symptoms including fatigue, chronic diarrhea and weight loss, angina, an accelerated heart rate, and a decreased metabolic workload.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifested an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As the Veteran's hepatitis and cardiac conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The rating criteria are adequate to evaluate the disabilities on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the conditions fails to capture all the symptoms of the service-connected disabilities.  Id.


Home Adaption Claims

Certain types of home adaptation, improvement or structural alteration may be provided to veterans that meet the criteria specified in 38 C.F.R. §§ 3.809 and 3.809(a) (2014).  Pertinent to the instant appeal, unlike compensation for a service connected disability, for which a veteran continues to receive compensation as long as he or she is disabled and are subject to accrued benefits, a grant of specially adapted housing or special home adaptation is a one-time expenditure for a specific home modification.  Where VA is assisting the Veteran in acquiring specially adapted housing, the focus must be on whether at the time the funds are disbursed, the Veteran is entitled to specially adapted housing or a special home adaptation grant.

As noted above, the Veteran passed away during the pendency of the instant appeal.  
Although the appellant has substituted for the Veteran with respect to the other claims on appeal, the provisions pertaining to substitution provide that only a person eligible for accrued benefits under § 3.1000(a) may request to substitute for a deceased claimant.  38 C.F.R. § 3.1010(a).  Additionally, the substitution claim must be one for "periodic monetary benefits."  Id.  The Court has held "as a matter of law...a one-time payment for assistance for specially adapted housing does not qualify as a 'periodic monetary benefit' for purposes of 38 U.S.C.A. § 5121 and, therefore, is not payable as an accrued benefit."  Pappalardo v. Brown, 6 Vet App. 63, 65 (1993).  Although reimbursement may be possible in some cases if VA approved a special home adaptation grant prior to the death of the Veteran, in this case, VA denied the Veteran's claims for assistance in acquiring specially adapted housing and a special home adaptation grant.  Id (instructing the Board that it must make a finding as to "whether the grant had been approved by VA before the veteran's death and, if so, whether VA would then have authority to make reimbursement to the appellant.").

The Board finds that the award of specially adapted housing is not a periodic monetary benefit and is not payable as an accrued benefit.  Therefore, the appellant is not eligible to substitute for the Veteran with respect to the claims for assistance in acquiring specially adapted housing or entitlement to a special home adaptation grant.  The adjudication of these claims on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 5121A, 7104(a).




Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the notice letter was provided to the Veteran prior to his death and not the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A (West 2002) and is therefore deemed to have received the notice issued to the Veteran

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in November 2006 in response to his claims for increased ratings.  He was scheduled for additional VA examinations in March 2012, but the examinations were cancelled at the Veteran's request as he reported he was too weak to report. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an increased 40 percent rating, but not higher, for hepatitis C infection throughout the claims period is granted. 

Entitlement to a rating in excess of 10 percent for SVT is denied.

Entitlement to a rating in excess of 60 percent for CAD is denied.

The claim for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is dismissed.

The claim for entitlement to a special home adaptation grant is dismissed. 


REMAND

The appellant claims that a disability rating in excess of 40 percent is warranted for the Veteran's service-connected low back disability.  At the time of the Veteran's death in February 2013, he was in receipt of a 40 percent evaluation for his low back condition.  Under the general rating formula for rating diseases and injuries of the spine, a schedular rating in excess of 40 percent is assigned if the evidence establishes the presence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  A rating in excess of 40 percent is also possible under Diagnostic Code 5243 under the criteria specifically pertaining to intervertebral disc syndrome with incapacitating episodes requiring bedrest of a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, an increased rating is possible in this case if the evidence demonstrates ankylosis of the spine or symptoms severe enough to require extended periods of bedrest.

The Veteran's thoracolumbar spine was last examined by VA in November 2006 at which time he maintained some range of motion, though it was severely limited and he stood in a forward flexed position at the hips at 22 degrees.  The medical evidence dated after the November 2006 examination pertaining to the low back disability, while including a July 2007 lumbar MRI, is general in nature and for the most part is without range of motion, ankylosis, or other specific symptom findings.  The Veteran was found unemployable by VA in an April 2012 rating decision, effective February 17, 2005, due primarily to manifestations from the service-connected low back condition.  January and May 2011 vocational evaluations also found that the Veteran was unemployable and bedridden.  A more recent VA examination was scheduled in March 2012, but the Veteran did not report as he was too weak and sick to travel.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  As noted above, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the record indicates that the established schedular criteria may be inadequate to describe the severity and symptoms of the service-connected back disability and consideration of an extraschedular rating is warranted.  Although the Veteran was never diagnosed with thoracolumbar ankylosis, he was observed to stand in a flexed forward position at the November 2006 VA examination.  In addition, he consistently complained of severe pain and functional limitations associated with the disability.  The Board also notes that he was found unemployable by VA due in part to his low back condition from February 2005.  

The Board is precluded by 38 C.F.R. § 3.321(b) (1) from assigning an extra-schedular rating in the first instance.  Instead, the Board must refer any claim that meets the criteria for consideration of an extraschedular rating to the Director of Compensation and Pension Service or the Under Secretary for Benefits.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, the claim for a rating in excess of 40 percent for posttraumatic discectomy and arthralgia of the lumbosacral spine must be remanded and referred for consideration of an extraschedular rating.  

Additionally, in December 2013, the appellant filed a NOD initiating appeals with respect to the October 2013 rating decision's assignment of an initial 70 percent rating for major depression, the denial of service connection for hypertension, and the denial of entitlement to SMC based on the need for aid and attendance and housebound status.  A SOC has not been issued with respect to these claims and they must be remanded for this purpose.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of psychiatric treatment from the Tuscaloosa VAMC, including the November 14, 2006 records referenced in the October 2013 rating decision granting service connection for major depression (claimed as PTSD).  Copies of all records obtained pursuant to this request must be associated with the virtual or paper claims file. 

2.  Issue a SOC to the appellant and her representative on the issues of entitlement to an increased rating for major depression, entitlement to service connection for hypertension, and entitlement to SMC.  The appellant should also be informed of the requirements to perfect an appeal with respect to these issues.  

3.  If the appellant perfects an appeal with respect to these matters, ensure that any indicated development is completed before the case is returned to the Board.

4.  Submit this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected low back disability.

5.  Then, readjudicate the claim for entitlement to an increased rating for posttraumatic discectomy and arthralgia of the lumbosacral spine.  If the appeal is not granted in full, issue a SSOC and return the case to the Board, along with any other appeals perfected by the appellant, if applicable.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


